PER CURIAM.
This appeal involves the correctness of a circuit court order quashing an order of the City Manager of the appellant City, which upheld the recommendations of the Civil Service Board, which suspended the appellee for thirty days and reduced him in rank. The circuit judge quashed the disciplinary action upon the basis that the “charge” contained in the original notice of alleged violation by the appellee failed to state facts as of the date charged, to wit: May 8, 1964, which would constitute a punishable offense under the charter and ordinances of the municipality. We affirm. See: State ex rel. Hawkins v. McCall, 1947, 158 Fla. 655, 29 So.2d 739.
*677The act alleged to have been a violation on May 8, 1964 was the giving of true testimony in a judicial proceeding. This could not, at this date, constitute “conduct unbecoming an employee of the City of Miami” in violation of the charter and ordinances of the muncipality. However, this affirmance is without prejudice as to any other rights the City might have as to alleged violations on any other date.
Affirmed.